Harwood, J.
Appellant does not attack any of said findings on the ground that the same are not supported by the evidence.
The first point insisted on by appellant’s counsel is that the complaint does not state facts sufficient to constitute a cause of action, in that it is nowhere alleged that all the purchase price, or even that any part thereof, was paid at the time of making the purchase, or prior to that time, or that plaintiff became in any way responsible for such payment.
The allegations of the complaint are that said property “was purchased with the money of this plaintiff, and that defendant at all times since the same was conveyed to him held the same solely as trustee for plaintiff;” and again: “That, while the relations between plaintiff and defendant were as hereinbefore set forth, out of the earnings and money of this plaintiff she purchased the property hereinbefore set forth, and permitted the title to the same to be taken in the name of the said defendant;” and again it is alleged, in the amendment to the complaint allowed by the court, “ that the relations of plaintiff and defendant at all times when they lived together were intimate and confidential; that during all such time defendant exerted an *368undue influence and command over plaintiff; that all moneys which he at any time had during such time, or at any time since meeting plaintiff, and the time of execution of the instruments hereinafter referred to, were the moneys of plaintiff, had and held by him as her agent or trustee, and that out of such moneys in his hands, as her agent or trustee, all of the property described in the complaint was purchased and paid for.”
Appellant’s counsel cites and quotes some passages from the opinion of the court in Ducie v. Ford, 138 U. S. 591, in support of his contention that the complaint in the case at bar is insufficient in the respect above mentioned. It seems to us that a reading of that case will suffice to indicate the vast distinction between it and the one at bar, not only as to the facts involved, but as to the particular allegations under discussion. In the case of Ducie v. Ford, supra, the court found difficulty in ascertaining, from the allegations of the complaint, what proportion of the money necessary to make the purchase was contributed by plaintiff, and whether the various alleged contributions were made by plaintiff before or after the purchase was actually made. These inquiries were embarrassed and obscured by the peculiar allegations of the complaint in that respect, and finally, the uncertainty was deepened by the tender of an offer in the complaint to pay to defendant any residue which might be necessary to make up the one half of the funds required to purchase the property in question, which tender came long after the purchase and payment of the purchase price had been made by defendant. This was said to imply an admission that plaintiff did not know whether or not he had furnished, prior to the purchase, the consideration paid for the interest which he claimed. It seems in that case, as the court construed the complaint, it was shown that the purchase and conveyance were made (namely, the procurement of patent by defendant), and thereafter from time to time plaintiff furnished sums of money as his portion towards procuring one-half interest in the land. Upon this state of facts it was held that the complaint did not show facts sufficient to raise a resulting trust, because such trust must have arisen when the purchase was made, and could not have resulted in favor of plaintiff by reason of his having furnished the funds to make the purchase of the interest in question, when in fact it was not *369shown that he had furnished said funds prior to or at the time of purchase and payment for the land. That is a very different state of facts than the showing in the case at bar, where it is alleged that the entire property “was purchased with the money of this plaintiff.” There is no such ambiguity, uncertainty, or doubtful implications in the allegations of the complaint in the case at bar. The allegation is repeatedly made in the complaint before us, without equivocation, to the effect that the entire consideration paid in the purchase of said property came out of plaintiff’s funds in the hands of defendant. It was so found by the court, and we think the allegation of the complaint in that respect is sufficient.
Under such a state of facts, where one furnishes the funds used in the purchase, and the mere legal title is placed in the holding of another, a trust results in favor of the one whose funds purchased the property, “by operation of law;” and therefore the showing of that state of facts by parol evidence is not barred by the statutes. (Comp. Stats. §§ 217, 215, div. 5.)
Appellant’s counsel contends that the allegations set forth in the complaint as grounds for the cancellation of the instruments, whereby defendant procured from plaintiff the relinquishment and conveyance of said property to himself, are insufficient to support a decree to that end. Counsel argues that, where drunkenness of one of the contracting parties is relied on as ground for annulling the contract, such intoxication must be of a degree sufficient to disable the mental faculties and temporarily paralyze the will power, which was not found in this case. It is further urged by counsel for appellant that no misrepresentation was alleged or found to have been made by defendant or his attorney, or any other person, as to the nature and effect of said instruments which defendant procured from plaintiff; and that, if plaintiff was unfamiliar with the English language, she does not show that she made any effort to ascertain the nature, contents, and effect of said instruments; nor is there alleged or found any fact showing that defendant or any person misinformed plaintiff thereabout, or prevented her from obtaining full information on that subject. These points raised by appellant’s counsel must be admitted as being the state of the case, as shown by the pleadings and findings. *370It is unnecessary for us to inquire what might be the conclusion reached in a given ease, where the contracting parties stood on an equality towards one another and the subject-matter of the contract, and dealt with equal independence and freedom; and the only ground set up for avoiding a contract made under those circumstances was such intoxication and ignorance of the language and nature and effect of the contract, as shown by the findings in this case. It may be that in such a case, where no misrepresentation as to the nature and effect of the instrument, or other circumstances of duress or fraud, appeared, and the executing party appeared to have been negligent in seeking information or advice, if it was needed or desired, and had indulged in the use of intoxicants as found, but at the time of making the contract was not intoxicated to any great extent, or to the extent of obscuring the understanding or disarming the will of the complaining party, a court of equity would not find that the case presented grounds sufficient to annul the contract. But such a case as just described, where the contracting parties stood in an attitude of independence towards one another, with no circumstances of oppression or arbitrary dictation involved, is not a true description of the case here under consideration. In this case there are other conditions shown, beside which the intoxication, and the ignorance of the language, nature, and effect of said instruments on the part of plaintiff, become matters of minor consequence. Is it not shown that this party defendant procured those conveyances by pretending to pay plaintiff three thousand dollars of her own money — money received from her in trust, and procured from rents and the hypothecation of her real estate? 'Was this not an utter failure of consideration? And, further, were there circumstances of duress and oppression shown by the allegations of the complaint and findings of the court? If, when the transaction was accomplished, plaintiff had held the legal title to her property, or the disposal of it had been at her absolute and independent command without fear of defendant, and he had bought it and paid three thousand dollars of his own money therefor, it would be pertinent to inquire as to how much force should be given to the allegations and findings concerning the intoxication of plaintiff at the time of executing the conveyances, and her igno*371ranee of the contents and effect thereof. What was plaintiff’s position in respect to defendant and said property at the time he procured said conveyances ? She did not hold the title or possession of her property. He held it in his grasp; and his answer shows that he claimed it to be entirely his own, although his claim was in fact an arbitrary, false, and fraudulent assumption, according to the findings of the court. His position, as set forth in his answer, was that plaintiff had “set up a false and fraudulent claim to said property, asserting that she had an interest therein;” that such claim was “without any merit whatever.” He desired “ to be relieved of the annoyance of her persistent and offensive demands.” ' These demands, in respect to her property which he had in his possession and name, were offensive to him. He denied her claim, and, having obtained from her the possession and title of said property and nine years of support in dissolute ease and pleasure through the misplaced but generous confidence of plaintiff; and also having an alliance with another woman, and apparently no longer any reason to use his art in wanning the confidence of and deluding plaintiff; and having the strength of a man, as against a woman, his real nature and designs were unmasked,, and he emphasized his denial of plaintiff’s rights, and his own. false and fraudulent claims to her property, by brutal assault, and beating of plaintiff, whose benefaction he had so largely enjoyed. There is no statement in the findings to show any provocation for such assault, unless it was plaintiff’s “offensive” claims of her own property in defendant’s possession. Defendant desired to be rid of plaintiff, and yet retain the greater part of her property, which her confidence and trust in him, and his influence over her mind, had caused her to put into his name and possession. He was possessed of intelligence, education,, and business capacity. Her condition at the the time of said transaction is sufficiently described in the foregoing findings. In addition to her disgrace and dissipation, she was betrayed,, spurned, abused, beaten, and thrust out of her property, and her rights denied even by defendant, so long the consort of her illegitimate pursuit, the sharer of its rewards, and the recipient of her confidence, favors, and support. He confronted her now as an imperious enemy, and when she ventured to assert *372her rights to her property in his possession her “offensive demands” were repelled by assault from defendant. All this is shown by his answer to the complaint and the findings of the court. Under these exasperating circumstances she drank deeper of the cup of intoxication, and as stated in the findings, “was drunk almost continuously for some weeks previous to November 21, 1889, on which day she executed the quitclaim deed and bill of sale described in the complaint;” all of which, no doubt, contributed to further the fraudulent designs of defendant. The findings show that “he repeatedly solicited her to sign these instruments when she was drunk.”
With these advantages defendant procured counsel to aid him, and with these circumstances of arbitrary and brutal dominance, intimidation, and oppression, without pretending to negotiate with plaintiff or consult her “free will” as to her property rights; but claiming to be absolute owner of her property, denying her rights, denouncing her claims as “ false and fraudulent” and “without any merit whatever;” but, as defendant says in his answer, “in order to avoid trouble with plaintiff and be relieved of the annoyance of her persistent and offensive demands, he offered to pay her any reasonable sum if she would cease to molest him.” These were the conditions under which plaintiff was led to relinquish her right to admittedly eight thousand dollars’ worth of property, in order to escape utter spoliation at the hands of this defendant. These were the terms dictated by defendant as the conditions on which he proposed to sever his relations with plaintiff. It may be a matter of surprise that he was so liberal in his settlement with her, considering his conduct altogether. But probably taking into account the many other benefits he had received from plaintiff, and that the only capital he had on the commencement of his business career with plaintiff was a trunk pawned at a neighboring bawdy-house, he arrived at the conclusion that he could consent to leave with plaintiff said portion of her property on parting company with her.
We have no hesitation in affirming the holding of the trial court that said conveyances were procured through duress and fraud, and ought to be canceled.
*373The opinion of the learned trial judge is in the record. He summed up the case as follows: —
“First, was the relationship existing between plaintiff and defendant of such a nature as to make him. a trustee and her a cestui que trust? and, secondly, if such a relationship did exist, did he, as trustee, in the purchase of November, 1889, deal with her in such an open, fair, and candid manner as to permit the deeds to stand as valid and effectual? The plaintiff was a prostitute in New York when the defendant met her, about 1881. They seemed to have become attached to one another, and he lived with her in a house of prostitution for some time. They subsequently went to live on Twenty-Seventh Street, New York, where the plaintiff conducted a house of ill-fame. The defendant continued to live and cohabit with her. He says that he had about three hundred dollars during this time, but she says that he was so poor that she loaned him the money to redeem his trunk, which was in the possession of a woman who had kept a house of ill-fame where she had lived before she opened her own. I believe her, because he was perfectly idle, and because throughout her whole testimony she is corroborated upon so many material points by many of his admissions and by other and disinterested witnesses. The plaintiff’s business seems to have been reasonably renumerative in New York. A house was purchased for three thousand five hundred dollars; the legal title to this property was taken in defendant’s name. He admits that he had no money when it was bought, and the testimony proves that the entire sum paid for that property was derived from the plaintiff’s prostitution. The defendant does not deny that the prostitution of the plaintiff and of her associates furnished all the money to pay this debt. He was in no occupation whatever, but was wholly dependent for his board and clothes and home upon the plaintiff and the receipts of her ill-fame. He seems to have acted as a quasi purchasing agent or assistant manager of these several houses of prostitution, but, when it is remembered that he was comfortably fed and clothed and kept in idleness, it is doubtful whether his services as a purveyor were not fully offset by his lecherous and luxurious surroundings. But, however this may have been, if he had any claim at all against plaintiff, it would be for work, laboi’, and *374services performed, there being no rule of law by which a person acting in the capacity suggested could, by virtue of such employment alone, become seised of any title to real estate and money owned and acquired as the fruition of the lewdness of the inmates of a bawdy-house. .... In Helena she pursued her prostitution, and he continued to live as a dependent upon her, yet compelling her to turn over all her money to him. Several pieces of real estate were acquired; every dollar of the purchase money being furnished by her, either from the money realized by the sale of the Chicago property or by her prostitution in Helena, or by both. All the real estate and other property bought in Helena was deeded and transferred to the defendant. She must have made money in order to purchase the several houses in Helena bought from time to time and pay for them. They lived peaceably until 1889. He is a man of intelligence, far above mediocrity. His letters demonstrate that he has had the advantages of education, and the careful ways in which he sought to profit by her means testify to his unscrupulous business capacity. He used his intelligence to carry out his purpose of securing the title in his name to everything that his mistress made. He has systematically pursued a course which in the end might have, under ordinary circumstances, enabled him to become the owner of eight thousand dollars’ worth of valuable property without having done one day of honest labor in ten years (aside from the saloon venture in Chicago), and without ever having had one dollar in capital of his own to invest in any legitimate enterprise whatever. The testimony shows that the woman had absolute and implicit confidence in him.....In 1889 the defendant visited France. The receipts of the houses of prostitution furnished him the means for his trip. While abroad he wrote to her as ‘My Dear Wife,’ and his letters plainly indicate the closest and most confidential relations between himself and the plaintiff. He wrote in his letters of rents ‘due us,’ which would indicate his recognition of her rights in the property. After a sojourn of some months upon the seashores of France, he returned to Helena, and from that time, October, 1889, the troubles between the two began. The defendant showed to the plaintiff the picture of another woman, and the evidence tends to show that *375while he was in France he had taken up with another. The plaintiff became jealous and distressed. She commenced drinking, and the proof is clear that she was drunk nearly every day for the few weeks preceding the execution of the deed. .... It is in evidence that he grossly maltreated the plaintiff; that he struck her in the face and bruised her; that he tried to make her yield to a separation, and that she demurred. He sent an attorney several times to see her. The objects of his visits were to procure her signature to deeds to the property. She had no lawyer, and was under the influence of liquor almost continuously. He tried himself to have her sign deeds; although drunk, she refused.....She was afraid of defendant, lest he do her more physical harm, yet she loved him and clung to him. He had for nine years lived with her in a relationship which demonstrated not only her willingness to sacrifice her honor for his comfort, but she had acceded to every request or suggestion made to her by him, and yielded to every influence he had brought to bear upon her, and was as totally subservient to his wishes and disposition as ever a poor, wretched woman could be to a cunning and degraded man. Finally, he overcame her real will, and persuaded her to come down to a lawyer’s office, where she parted with all her real and personal property of every kind for three thousand dollars. She went at his solicitation entirely. I do not believe that the woman was drunk when she went to the notary’s office, and it may even be said that she knew generally of the nature of the transaction for which she was called there. But it is beyond dispute that she had been in a debauch for a month prior; that she was frightened, yet helplessly dependent upon defendant; that she hoped he did not mean a permanent separation, yet she feared- that unless she executed the deeds he would take everything, and continue to maltreat her. The deeds were hastily read to her. She showed anxiety about the money, but took it, and acknowledged the conveyances. In this nervous condition, having been blindly deceived by the artifice of the defendant for ten long years preceding, when she executed the deeds and bills of sale in November, 1889, she simply yielded to this last bit of influence and advantage exercised over her, in the same way that she had sacrificed herself to every other wish of his throughout their whole cohabitation.”
*376The opinion of the court below adverts to the fact that in the purchase of some of said real estate defendant executed his own notes for a portion of the purchase price, and thereafter paid said notes with plaintiff’s money in his hands. There is no finding upon that point. If appellaut had desired to have that point considered, he should have requested a finding thereon. However, it may be observed, in passing, that the opinion shows that, plain tiff’s money in fact paid said notes.' If the mere fact that defendant gave his note or notes for a portion of the purchase price in said transaction, and afterwards paid said promises off with trust funds, would enable defendant to claim and hold an interest in said property, this would be a very convenient method for a fraudulently disposed trustee to pursue in putting trust funds into land, so as to hold an interest therein. If the point was squarely before us, we apprehend, from what is asserted as the facts in the opinion, and from the finding of the court, that plaintiff furnished the whole consideration for the purchase of said property, the point would be of no avail to appellant.
In defendant’s answer he alleges that during all the period of his cohabitation with plaintiff he was a married man, and that plaintiff knew this. That allegation was not denied by replication. Upon this appellant’s counsel argues that plaintiff had no reason to believe defendant intended to marry her. The court found from the evidence that defendant promised to marry plaintiff, and that plaintiff trusted his promise. The evidence is not here for review. Testimony may have been introduced, without objection, showing the facts as found by the court. It is not impossible that defendant, although married, may have promised to marry plaintiff, and succeeded in deluding her into the belief that he could so arrange his affairs as to carry out that promise. The court, no doubt, found as the evidence showed. Nevertheless, the fact that it was alleged in the answer that defendant was married during said time, and not denied, does not materially affect the equities of this case. That fact may have lessened the reason for plaintiff to have confided in defendant’s promise. But there is ample showing that plaintiff trusted defendant, and he abused her confidence, and undertook to defraud her.
*377Appellant’s counsel asserts in his brief “ that whatever may have been the wrongs of the plaintiff, viewed from a stand-point of morality or of sympathy, she was not entitled to the relief demanded in her amended complaint, or to the decree rendered in her favor.” The questions involved in this suit turn entirely upon the property rights of the parties and the validity of certain alleged conveyances. The court, we think, traced these out in a very lucid opinion, and based its conclusions on legal principles. Counsel apparently mistake the descriptive language necessary to be used by the judge in setting forth the relative condition and attitude of these parties towards one another and said property for the expression of sympathy or denunciation from a moral point of view. The court applied principles of law to acts and conditions shown, irrespective of their moral significance; the same result would follow as to any parties, irrespective of their moral virtues or delinquencies. From a moral stand-point, there may not be much room for comparison between the parties to this action. But if such comparison was necessary, we have no doubt, considering the condition and advantages of the respective parties, that the defendant would be awarded the superlative degree for depravity of conduct. The judgment, however, does not rest upon any such consideration; it is founded on the principles of law which forbid a person having in his possession the property of another to arbitrarily and without right assume ownership thereof, and then to profit by conveyances procured under circumstances of intimidation, duress, and oppression, whereby the wrong-doer attempts to perpetuate and legalize his usurpation. The judgment of the trial court will be affirmed with costs.

Affirmed.

Blake, C. J., and Be Witt, J., concur.